President.
Several objections have been urged against the sufficiency of the evidence, which amount to this; that the exemplification is neither, in form or substance, the record of a judgment, it is certainly a much abbreviated record, if it is to be received as one; seeming to be a rather copy from the prothonotary’s minute book, than a copy from the records of a judgment of a court; and if we were trying the validity of the judgment on a writ of error, we might be compelled to reverse it; but an action may be sustained on an erroneous judgment, and the question is not, whether the copy of a judgment from Delaware is such an one as our laws and usages recognize as a judicial record, but whether it is a properly authenticated copy of a judgment of that state. It is certified by the proper officer, to be a copy of the record in the case, and the authentication is admitted to be such as the law requires. Certified to us as. a copy of a record of another state, according to the act of congress we are bound to receive it as such, whether we approve of the manner in which records are made up in Delaware or not, and to give full faith and credit to it.
But it is strongly urged, in support of this demurrer, that admitting the evidence to be sufficient proof that one Jonathan Nottingham did, in the court of Common Pleas of Sussex county, DeLaware, confess a judgment to the plaintiff; still, there is no evidence that the defendant was the person who confessed such judgment. To this it may be answered, that the defendant, being of the same name, is prima facie evidence of his being the same person; and on a demurrer to evidence, such sameness of name is a sufficient identification of the person. Judgment for the plaintiff on the verdict.